Reading International Announces 2nd Quarter 2008 Results · Revenuefrom continuing operations for thequarter was up 78.3% over the 2007 quarter, to $53.8million · Net Income for the quarter was $0.3 million compared to $1.6 million in the 2007 quarter · EBITDA(1)for the quarterwas $9.3 million up 30.9%, compared to $7.1 million in 2007 quarter Los Angeles, California, - (PR NEWSWIRE) – August 7, 2008 – Reading International, Inc. (AMEX: RDI) announced today results for its quarter and six months ended June 30, Second Quarter 2008 Highlights Our year-to-year results of operations were principallyimpacted by the following: · the acquisition on February 22, 2008, of 14 cinemas with 173 screens in Hawaii and California and an agreement to manage one cinema with 8 screens in Hawaii, the “Consolidated Entertainment” acquisition; · the recognition of a gain on the sale of our unconsolidated 50% interest in the cinema at Botany Downs, Auckland, New Zealand; · the receipt of litigation and insurance proceeds offset by fewer sales of our Place 57 residential condominium units which have now been sold out with the exception of the one retail unit; and · the change in the value of the Australian and New Zealand dollars vis-à-vis the US dollar from $0.8491 and $0.7730, respectively, as of June 30, 2007 to $0.9562 and $0.7609, respectively, as of June 30, 2008. which resulted in: · revenue growth of $23.7 million or 78.3% to $53.8 million, compared to $30.1 million in the 2007 quarter; · income from continuing operations of $284,000 in the 2008 quarter compared to a loss from continuing operations of $278,000 in the 2007 quarter; and · EBITDA(1) of $9.3 million in the 2008 quarter compared to $7.1 million in the 2007 quarter, an increase of 30.9%. (1) The Company defines EBITDA as net income (loss) before net interest expense, income tax benefit, depreciation, and amortization.EBITDA is presented solely as a supplemental disclosure as we believe it to be a relevant and useful measure to compare operating results among our properties and competitors, as well as a measurement tool for evaluation of operating personnel.EBITDA is not a measure of financial performance under the promulgations of generally accepted accounting principles (“GAAP”).EBITDA should not be considered in isolation from, or as a substitute for, net loss, operating loss or cash flows from operations determined in accordance with GAAP.Finally, EBITDA is not calculated in the same manner by all companies and accordingly, may not be an appropriate measure for comparing performance amongst different companies.See the “Supplemental Data” table attached for a reconciliation of EBITDA to net income (loss). 1 Second Quarter 2008 Discussion Revenue from continuing operations increased from $30.1 million in the 2007 quarter to $53.8 million in 2008, a 78.3% increase.Cinema revenue increased for the 2008 quarter by $23.5 million or 90.1% compared to the same period in 2007.The increase was primarily a result of $21.3 million of revenue from our newly acquired Consolidated Entertainment cinemas and improved results from our Australia operations including $1.2 million from admissions and $710,000 from concessions and other revenues, offset by lower cinema revenues from our New Zealand operations of $509,000.The top 3 grossing films in our circuit worldwide were “Iron Man,” “Indiana Jones & the Kingdom of the Crystal Skull” and “Sex in the City,” which between them accounted for approximately 31% of our cinema box office revenue.Real estate revenue increased for the 2008 Quarter by $249,000 or 4.5% compared to the same period in 2007.The increase was primarily related to rental revenues from our newly acquired Consolidated Entertainment cinemas that have ancillary real estate and an increase in revenues from our U.S. live theatres. As a percent of revenue, cinema/real estate operating expense, at 82.0% in the 2008 quarter, was higher than the 72.3% of the 2007 quarter.The primary driver for this was an increase in cinema costs driven by the US and primarily related to higher film rent expense associated with our newly acquired Consolidated Entertainment cinemas whose film product is primarily wide release films resulting in higher film rent cost compared to our predominately pre-acquisition art cinemas, which generally have lower film rent costs. Depreciation and amortization increased by $2.5 million or 81.4%, from $3.0 million in the 2007 quarter, to $5.5 million in the 2008 quarter, primarily related to our newly acquired Consolidated Entertainment cinema assets. General and administrative expense increased by $1.0 million or 26.6%, from $3.9 million to $4.9 million in the 2008 quarter.This increase was primarily due to additional pension costs in 2008 for our Chief Operating Officer; cost related to the Supplemental Executive Retirement Plan; and legal and professional fees associated principally with our real estate acquisition and investment activities. Net interest expense increased by $1.1 million or 55.8% for the 2008 quarter compared to last year, primarily related to higher outstanding loan balances during the 2008 quarter compared to the 2007 quarter associated with our current year’s acquisitions. Other income increased by $1.0 million for the 2008 quarter compared to last year.The primary reasons were a $314,000 receipt related to our Burstone litigation and $910,000 of insurance proceeds related to damage caused by Hurricane George in 1998 to one of our previously owned cinemas in Puerto Rico.This increase was somewhat offset by the reduced sales of our Place 57 units in the 2008 quarter compared to the prior year. During the three months ended June 30, 2007, upon the fulfillment of our commitment, we recorded the release of a deferred gain on the sale of a discontinued operation of $1.9 million associated with a previously sold property. In the 2008 quarter we recorded a gain on sale of unconsolidated entities of $2.5 million from the sale of our 50% interest in the cinema at Botany Downs in Auckland, New Zealand. As a result of the above, we reported a net income of $284,000 for the 2008 quarter compared to $1.6 million in the 2007 quarter. Our EBITDA(1) at $9.3 million for the 2008 quarter was $2.2 million higher than the 2007 quarter of $7.1 million, driven by better operating margins (approximately $300,000); the 2 litigation and insurance proceeds (approximately $1.2 million) and the gain on sale of an unconsolidated entity ($2.5 million), offset by the non-recurring gain on sale of discontinued operations in the 2007 quarter ($1.9 million). First Half 2008 Summary Revenue from continuing operations increased by 60.9% or $35.4 million, to $93.5 million in the six months of 2008 compared to 2007.This increase was driven by an increase in cinema revenue for the 2008 period of $34.3 million or 67.8% compared to the same period in 2007.The 2008 increase was primarily a result of $27.8 million of revenue from our newly acquired Consolidated Entertainment cinemas and improved results from our Australia and New Zealand operations including $4.1 million from admissions and $2.0 million from concessions and other revenues.The same three films that were the top grossing films in the quarter were the top three grossing films for the six months of 2008, accounting for 19.4% of our cinema box office revenue.The real estate revenue increase of $1.4 million or 13.1% was driven by the same reasons as for the quarter, together with increases in revenues in Australia and New Zealand. As a percent of revenue, cinema/real estate operating expense, at 78.7 % in the 2008 six months, was higher than the 72.1% of the 2007 six months.The primary drivers were the same factors that drove the 2008 quarter, above. Depreciation and amortization increased by $3.4 million to $9.4 million in 2008 from $6.0 million in 2007, driven primarily by our newly acquired Consolidated Entertainment cinema assets, added during the 2008 period. General and administrative expense increased by $2.0 million in the 2008 six months compared to the 2007 period.As for the quarter, this increase was primarily due to additional pension costs in 2008 for our Chief Operating Officer, cost related to the Supplemental Executive Retirement Plan, and legal and professional fees associated principally with our real estate acquisition and investment activities. Net interest expense increased by $2.2 million for the 2008 six months compared to last year, primarily related to higher outstanding loan balances during the 2008 period compared to 2007 associated with our current year’s acquisitions. Other income increased by approximately $2.0 million for the 2008 six months compared to last year.The increase was primarily related to the aforementioned insurance proceeds of $910,000, coupled with cumulative year-to-date settlements on our Burstone litigation of $1.2 million and credit card dispute of $385,000. During the six months ended June 30, 2007, upon the fulfillment of our commitment, we recorded the release of a deferred gain on the sale of a discontinued operation of $1.9 million associated with a previously sold property. In 2008 we recorded a gain on sale of unconsolidated entities of $2.5 million from the sale of our 50% interest in the cinema at Botany Downs in Auckland, New Zealand. As a result, we reported a net income of $56,000 for the 2008 six months compared to $988,000 in the 2007 six months. Our EBITDA(1) at $16.2 million for the 2008 six months was $4.5 million higher than the 2007 six months of $11.7 million, driven by better operating margins (approximately 3 million), the increases in other income described above ($2.0 million), and the gain on sale of an unconsolidated entity ($2.5 million) offset by the non-recurring gain on sale of discontinued operations in the 2007 quarter ($1.9 million). Balance Sheet Our total assets at June 30, 2008 were $436.8 million compared to $346.1 million at December 31, 2007.The currency exchange rates for Australia and New Zealand as of June 30, 2008 were $0.9562 and $0.7609, respectively, and as of
